DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 21, 2021 and the IDS filed May 14, 2021 and November 20, 2020 have been received and entered into the case.  Claim 3 is canceled; claim 24 is added; claims 1, 6 – 11, 13 – 16 and 19 – 24 are pending; claims 19 – 23 are withdrawn; claims 1, 6 – 11, 13 – 16 and 24 have been considered on the merits.  All arguments and the IDS have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 11, 13 – 16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The claims are drawn to a sanitizing composition comprising an active ingredient wherein the active ingredient is “strain” or “derivative” of a list of microbial genera.  These claims and those depending therefrom are considered genus claims that encompass a wide array of active strains and derivatives of such microbes.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of strains.  Rather the specification identifies only two species, Bacillus coagulans and Bifidobacterium longum lysate (specification, 00032)
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all strains of all species that fall within the claimed genus of microbes, in addition to any undisclosed derivative of any of these undisclosed and undescribed strains.  The instant disclosure fails to identify how these strains are determined or obtained, how the derivatives are obtained and fails to define how and which strains or derivatives are intended to be active.  The possible variation in strains of, and derivatives of, each species within each claimed genus are limitless with potentially millions strains of microorganisms.  For example, there are currently 180 species of Lactobacillus, 250 species of Clostridium, thousands of Saccharomyces strains, and innumerous strains of E. coli alone, not to include the remaining genus of Escherichia (see previously included Wikipedia.com pages).  Further, within these genera, the numbers are such that the strains exhibit a very high degree of genetic and phenotypic diversity (see E.coli, Wikipedia page).  Both E.coli and Clostridium include species that are probiotic in nature as well 
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species, let alone strains or derivatives of the instantly claimed genera.   Accordingly, the specification fails to provide adequate written description for the genus of “strains or derivatives of” the recited genera of microbes, and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these compounds and/or molecules, the specification does not describe the claimed “strains or derivatives of” the listed genera, in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these strains at the time of filing of the present application.  

The lack of specificity of the compositional elements that provides for a particular function in combination with functional language necessitates that the active ingredient be defined in the manner as described in the specification for offering properly supported functional language.  While the specification describes a specific compositions offering specific functions as provided and supported with data in the specification, the specification fails to provide adequate written description for all that is encompassed by the instant claims, in terms of both composition and function.  Absent of such teachings and guidance as to the structure and 
Thus, the written description requirement has not been satisfied.

Response to Arguments
Applicant argues that the specification describes in explicit detail, inventive characteristics of the active ingredient and that the claims now recite particular components with a specific surfactant.  Applicant argues the surfactant is present to enhance the active ingredient and maximize bioavailability thereof.
However, these arguments fail to persuade.  It is maintained that the specification fails to describe the “strains” and/or “derivatives” for the reasons set forth above.  Nor does the specification provide any explicit detail for such strains or derivatives, but rather only describes Bonicel and probiotic compositions sold by and obtained from sources other than applicant (paragraph 0032).  Please note that the presence of a particular surfactant does not overcome the lack of written description for the terms “strains” or “derivatives” of the claimed genera.  Furthermore, the argument that the surfactant enhances the active and maximizes its bioavailability is not commensurate in scope with the claimed invention.  The instant claims recite functional language tied to the active component and not the surfactant.  Moreover, the claims require that the active provides for a particular activity and not the surfactant.  
As such, the claims are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 is rendered vague and indefinite for reciting “ferment of Bacillus coagulans” because the phrase has not been adequately defined by the claim language or specification.  While the specification provides an example of a Bacillus ferment (i.e. Bonicel), it is noted that that such an example does not define the phrase such that one would know what the phrase encompasses.  Please note that while the specification may identify specific compositions having trademark/trade names (specification 00032), trademark or trade names are used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Further, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

Response to Arguments
Applicant argues that the phrase is clear and that “Bacillus ferment” is defined in paragraphs 0009 and 0032.  However, this argument fails to persuade because while the 


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims	1, 6 – 11, 13 – 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2015/0044317, IDS 02.19.2018 No.203) in view of Watkins et al. (US 2005/0086744).  
Farmer teaches topical compositions for treating skin (abstract, title) comprising 1 – 99% Bacillus coagulans ferment (0008-0009), surfactants (0012) and water (0013).  Additional components may include skin conditioning agents such as isopropyl myristate, acetyl alcohol, caprylyl glycol, hexylene glycol (also acting as plug preventing additives, per specification p.11-13) and glycerin, which indicates the components are in the compositions at up to about 20% or 10% as claimed (0013, 0183).  Farmer teaches specific examples wherein Bonicel is the active probiotic (figures, p.11) and that the compositions include shampoo (or are foamable) (0004, 0061, 0117).
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Farmer as a matter of routine experimentation and procedure.  Further, while the claimed functions are not disclosed, the components are the same as claimed.  Moreover, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new 
Farmer does not teach the compositions wherein the surfactants are those claimed.  However, Farmer does teach the compositions can be formulated into shampoos (or foamable compositions) (0004, 0061, 0117).  At the time the claims were filed, the instant surfactants were known in the art to be used in the claimed amount when making shampoos containing probiotics.  In support, Watkins teaches foamable shampoo compositions comprising 0.5% yogurtene (probiotic actives) in combination with sodium laureth sulfate and cocamindopropyl betaine (p.2, 0034).  Thus, as demonstrated by the prior art, it would have been obvious to one of ordinary skill in the art to include or substitute the instant surfactants in probiotics cleansing compositions as a matter of standard practice and with a reasonable expectation for success.
Absent evidence of an unexpected advantage or result, the claims are rendered obvious.

Claims 1, 7 – 11, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel et al. (US 2009/0060962, IDS 12.19.2018 No.40) in view of Watkins et al. (US 2005/0086744).  
Castiel teaches foamable (0096-0098) skin treating compositions comprising 0.001 - 20% Bifidobacterium lysate or 5x102 – 1013 CFUs Bidifobacteria (abstract, 0016, 0077-0078) in combination with up to 20% emulisfiers such as glyceryl stearate, polysorbate, PEG (surfactants) (0103) and/or silicone waxes and dimethicones (foaming agents) (0102, example 1-2) .  Additional components include bacteria such as Lactobacillus, Saccharomyces, Lactococcus, Pediococcus, Enterococcus, Bacillus and/or Propionibacterium (0014, 0080-0086) and/or their fractions or ferments (008-0090); skin conditioning agents such as oils, isopropyl myristate 
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Castiel as a matter of routine experimentation and procedure.  Further, while the claimed functions are not disclosed, the components are the same as claimed.  Thus, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  
Castiel does not teach the compositions wherein the surfactants are as claimed.  However, Castiel does teach the compositions can be formulated into foamable compositions (0096-0098).  At the time the claims were filed, the instant surfactants were known in the art to be used in the claimed amount when making shampoos containing probiotics.  In support, Watkins teaches foamable shampoo compositions comprising 0.5% yogurtene (probiotic actives) in combination with sodium laureth sulfate and cocamindopropyl betaine (p.2, 0034).  Thus, as demonstrated by the prior art, it would have been obvious to one of ordinary skill in the art to include or substitute the instant surfactants in probiotics cleansing compositions as a matter of standard practice and with a reasonable expectation for success.
Absent evidence of an unexpected advantage or result, the claims are rendered obvious.

s 1, 7 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 2003/0049231) in view of Ebinger et al. (DE 102 011 009 798).
Baur teaches foamable (0059, example 6) topical compositions comprising bacterial agents and extracts (abstract) such as Lactobacillus (p.1) in amounts of 0.05 – 10% (0048-0050) in combination with moisturizing agents, glycerol, PEG 400 (also acting as plug preventing additives, per specification p.11-13), 7% sodium lauryl sulfate (foaming agent), 2 % cocamidopropyl betaine (surfactants, foaming agent) (example 6) and water to quantity sufficient (0121-0129).  
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Baur as a matter of routine experimentation and procedure.  Further, although the reference does not teach the compositions have the claimed function, the components are the same as claimed.  Moreover, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  
Baur does not teach the compositions wherein the surfactants include sodium laureth sulfate.  However, at the time the claims were filed, the instant surfactant was known in the art to be used in the claimed amount when making probiotic containing skin treating compositions.  In support, Ebinger teaches flowable bath compositions (foamable, topical cleansing compositions) comprising 0.1 – 20% actives (0005) such as 1% Lactobacillus species (claim 1, 0014), surfactants such as sodium lauryl ether sulfate (sodium laureth sulfate) (0008-0009), 0.1 – 20% 
Absent evidence of an unexpected advantage or result, the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 – 10, 13 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 32 – 35, 38 of copending application 15/475 938;
Claims 1, 7 – 11, 13 – 16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 12, 15 – 16, 18 – 19, 21, 23 – 26 of copending application 15/819 669;
Claims 1, 4 – 11, 13 – 16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 12, 14 – 18 of copending application 15/475 705.
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims encompass the same active components, surfactants, conditioning agents and additives as those of the pending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach the compositions comprising the claimed surfactants at the claimed amounts.  Applicant acknowledges the Obvious Double Patenting rejections and states Terminal Disclaimers will be considered upon indication of allowable subject matter.
However, this argument fails to persuade as the combined prior art teaches the claimed components for the same purposes in various combinations together as applicant.  Regarding the amounts of surfactants, it is maintained that it would have been obvious to one of ordinary skill in the art to optimize the amounts of surfactants and actives as a matter of routine experimentation and procedure, as evidenced by the cited references above.  Absent evidence of an unexpected result or advantage, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699